Citation Nr: 1118186	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1977 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought.

This case was previously before the Board in June 2009.  The Board reopened the appellant's claim for entitlement to service connection for left ear hearing loss and remanded the case for further development.  

In the June 2009 remand, the Board referred the issues of entitlement to service connection for a left ear infection, service connection for a left ear acoustic neuroma, and service connection for left ear hearing loss and tinnitus, secondary to that tumor.  The claims were adjudicated and denied by the RO in an August 2010 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As will be discussed below, the Board finds that there has not been compliance with the mandates of the June 2009 remand.  The Court has stated that compliance by the Board or the agency of original jurisdiction is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2009 remand, the Board noted that a March 2005 VA examiner opined that the appellant' left acoustic neuroma caused his left ear hearing loss and tinnitus.  The Board found that a remand was required to obtain a clarifying medical opinion as to the question of whether the appellant's left acoustic neuroma was caused or aggravated by his military service.  

The appellant was seen for a VA examination in January 2010.  The VA examiner reviewed the claims file and noted that the first audiogram available was his entrance examination from July 1977.  The VA examiner also referenced audiograms from July 1993, August 2004, and December 2004.  In the rationale for his opinions, the VA examiner noted that the appellant's hearing was basically unchanged between his entrance audiogram and his 1993 audiogram.  As the appellant was discharged from service in May 1993, the July 1993 audiogram was conducted after the appellant's active service.  The VA examiner noted that this was strong evidence that there was no hearing loss that came as a result of his military service.  The examiner further opined that the appellant's 1985 closed head injury did not cause any hearing loss because his 1993 audiogram was consistent with his 1977 audiogram.  Significantly, the January 2010 VA examiner did not reference February 1992 and January 1993 audiograms, completed while the appellant was in service.  

In this regard, the January 1993 audiogram reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
10
15
15
20

While the January 1993 examination report does not show the Veteran has hearing loss as defined by VA at 38 C.F.R. § 3.385 (2010), it nonetheless reflects that the appellant while on active duty had mild low frequency hearing loss, at 500 Hertz, nonprogressive.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, a January 1993 report of medical history reflects that the appellant complained of hearing loss since 1989.  

Therefore, as there is no evidence that the January 2010 VA examiner considered the January 1993 audiogram, which indicates the appellant had left ear hearing loss in service, and the examiner based his opinions, in part, on the fact that the appellant's hearing was unchanged in service, the January 2010 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the claim must be remanded to obtain a clarifying opinion.  See Stegall, supra.

As to the claim of service connection for tinnitus, the Board notes that the January 2010 VA examiner opined that the appellant's tinnitus was due to his acoustic neuroma.  The January 2010 VA examiner also opined that it is very unlikely that the acoustic neuroma was caused by military service.  The examiner noted that nothing about his military service is a risk factor for acoustic neuroma development and that acoustic neuromas are very slow-growing tumors.  The VA examiner stated that it is unlikely that his acoustic neuroma began before 1993 when he was discharged from the military; however, there is no way for him to tell definitively.  

However, as the VA examiner did not consider the January 1993 service treatment record indicating the appellant had mild left ear hearing loss in service, it is not clear whether the evidence of hearing loss in service would affect his opinion concerning the etiology of the acoustic neuroma.  As the VA examiner opined that the appellant's tinnitus was due to his acoustic neuroma, the issue of entitlement to service connection must also be remanded for a new opinion.  See Barr, supra; Stegall, supra.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should arrange for the appellant to be provided a VA examination by a specialist who the RO/AMC deems appropriate to render an opinion regarding the etiology of his left ear hearing loss and tinnitus.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  After a review of the record on appeal and an examination of the appellant, the examiner should address the following in the examination report:

* Please render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the growth of the appellant's left acoustic neuroma either began in, or was caused by, the appellant's military service.

* Please render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the appellant's military service caused his left ear hearing loss and/or tinnitus.

* Please render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the appellant's left ear hearing loss and/or tinnitus was caused or aggravated by the appellant's closed head injury in 1985.

* Please render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the appellant's left ear hearing loss manifested itself to a compensable degree in the first post-service year.

* Please render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the appellant's left acoustic neuroma caused or aggravated his left ear hearing loss and/or tinnitus.

In providing the requested opinions, the examiner should specifically comment on the January 1993 in-service examination report that reflects that the appellant had mild low frequency left ear hearing loss.

In rendering these opinions please note that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

In rendering these opinions please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  Specifically, the RO/AMC should fully adjudicate the claim for tinnitus on a direct and secondary service-connected basis and re-adjudicate the claim for left ear hearing loss on a direct and secondary service-connected basis.  If any of the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

